Title: David Sewall to Tobias Lear, 20 February 1793
From: Sewall, David
To: Lear, Tobias



Sir
york in the district of Maine Feby 20th 1793

From some News paper publications, and which in this instance are probably true, Henry Dearbourn Esqr., the Marshall of this district, is Elected a Member of Congress, and should he accept, as there is no great doubt he will, if he is chose, That office will become vacant. The office is by no means lucrative: yet when offices of almost any kind are vacant, there are generally Persons enough seeking after them. And earnest seekers are not always the most suitable. I would mention Capt. John Hobby of Portland, as suitable to supply the place as any that has occurred to me. He is the principal deputy mr Dearbourne has; And has some acquaintance with the duties of the office—is conveniently situated—and is a Person of that activity, age, respe[c]tability &c. such a situation seems to require. Mr Dearbourne has performed the duties unexceptionably—And this Communication is by no means intended, to militate with his reappointment at the expiration of the four years (which expires about Septemr next) should it be compatible with the constitution. All that is intended or Wished for, is, that in case of a Vacancy, Capt. Hobby may be brought into the Presidents recollection on the Occision. I am Sir your obedient Humble Servant

David Sewall

